DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1- 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 206524745 U) in view of Hulsing (US 5,270,594).
As to claim 1, Chen shows (FIG. 2) A linear motor (para[0024]), comprising: 
a housing 1 having a receiving cavity (space para[0039]); 
a vibrator 2 received in the receiving cavity; 
a stator 3 received in the receiving cavity; and 
a flexible support 4 connecting to the housing 1 and suspending the vibrator 2 in the receiving cavity; 
the stator 3 comprising: 
an iron core 321 fixed to the housing 1 (32 is iron para[0043]); and 
a coil 31 winded on the iron core (solenoid 31 para[0043]); 
Chen does not show wherein the iron core comprises a first iron core and a second iron core perpendicular to the first iron core, the coil comprises a first coil winded on the first iron core and a second coil winded on the second iron core, and the winding directions of the first coil and the second coil are perpendicular to each other.
Hulsing shows (FIG. 1) the iron core 12 comprises a first iron core 18 and a second iron core 20 perpendicular to the first iron core 18, the coil comprises a first coil 22 winded on the first iron core 18 and a second coil 24 winded on the second iron core 20, and the winding directions of the first coil 22 and the second coil 24 are perpendicular to each other (col.5:7-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 3 of Chen to have the iron core 321 comprises a first iron core 18 and a second iron core 20 perpendicular to the first iron core 18, the coil comprises a first coil 22 
As to claim 2/1, Chen in view of Hulsing was discussed above with respect to claim 1 except for the second iron core comprises two, one of the second iron core is disposed at one side of the first iron core and the other is disposed at the other side of the first iron core.
Hulsing shows (FIG. 1) the second iron core 20 comprises two 20a,20b, one 20a of the second iron core 20 is disposed at one side of the first iron core 18 and the other 20b is disposed at the other side of the first iron core 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 3 of Chen in view of Hulsing to have the second iron core 20 comprises two 20a,20b, one 20a of the second iron core 20 is disposed at one side of the first iron core 18 and the other 20b is disposed at the other side of the first iron core 18 as taught by Hulsing, for the advantageous benefit of developing two oppositely directed torques sequentially as taught by Hulsing (col.2:53-57).
As to claim 3/1, Chen in view of Hulsing was discussed above with respect to claim 1 and Chen further shows (FIG. 2,5) the vibrator 2 comprises a mass block 22 fixedly connected to the flexible support 4, the mass block 22 comprises a through hole 222 passing through the mass block 22 along a direction vertical to a vibrating direction of the vibrator 2, and the iron core 321 and the coil 31 both extend into the through hole 222 (para[0042]).
As to claim 4/3/1, Chen in view of Hulsing was discussed above with respect to claim 3 and Chen further shows (FIG. 2,5) the mass block 22 comprises an inner wall 221 in rectangular shape, the through hole 222 is formed by the inner wall 221, the inner wall 221 comprises a first sidewall parallel to the 
Chen does not show the second iron core is disposed parallel to the second sidewall.
Hulsing shows (FIG. 1) the first iron core 18 and the second iron core 20 have the same shape with two rectangular pieces each and are symmetrical about multiple different axes such that either the first iron core 18 and the second iron core 20 would be parallel to the long side of the wall 221.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 3 of Chen in view of Hulsing to have the second iron core 20 is disposed parallel to the second sidewall as taught by Hulsing, for the advantageous benefit of developing two oppositely directed torques sequentially as taught by Hulsing (col.2:53-57).
As to claim 5/4/3/1, Chen in view of Hulsing was discussed above with respect to claim 3 and Chen further shows (FIG. 2,5) the vibrator 2 further comprises a magnetic steel 21 fixed to the inner wall 221, and the magnetic steel 21 is disposed spaced from the coil 31.
Chen does not show the magnetic steel 21 is disposed spaced from the first coil and the second coil respectively.
Hulsing shows (FIG. 1) the first coil 22 and the second coil 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 3 of Chen in view of Hulsing to have the magnetic steel 21 is disposed spaced from the first coil and the second coil respectively as taught by Hulsing and Chen, for the advantageous benefit of allowing the mass 22 to vibrate as taught by Chen (para[0048]).
As to claim 6/5/4/3/1, Chen in view of Hulsing was discussed above with respect to claim 3 and Chen further shows (FIG. 2,5) the magnetic steel 21 comprises a first magnetic steel 217 fixed to the first sidewall and a second magnetic steel 210 fixed to the second sidewall (iron-silicon alloy para[0043]).
As to claim 7/6/5/4/3/1, Chen in view of Hulsing was discussed above with respect to claim 3 and Chen further shows (FIG. 2,5) the first magnetic steel 217,218 is magnetized along a direction vertical to a thickness direction of the first sidewall, the first magnetic steel 217,218 comprises two, and the two first magnetic steels 217,218 are oppositely arranged with the same magnetic poles.
As to claim 8/7/6/5/4/3/1, Chen in view of Hulsing was discussed above with respect to claim 3 and Chen further shows (FIG. 2,6) the second magnetic steel 210a,219a is magnetized along a direction vertical to a thickness direction of the second vertical sidewall, the second magnetic steel 210a,219a comprises two, and the two second magnetic steels 21a,219a are oppositely arranged with the same magnetic poles.
As to claim 9/6/5/4/3/1, Chen in view of Hulsing was discussed above with respect to claim 3 and Chen further shows (FIG. 2,6) the vibrator 2 further comprises a concentrating flux plate 211,212,213,214 disposed between the magnetic steel and the inner wall 221.
As to claim 10/1, Chen in view of Hulsing was discussed above with respect to claim 3 and Chen further shows (FIG. 2,6) the iron core 321 comprises a middle portion 321 for winding the coil and two pole shoes 322,323 located at two ends of the middle portion 321, and the pole shoes 322,323 are fixed to the housing 1.
As to claim 11/10/1, Chen in view of Hulsing was discussed above with respect to claim 10 and Chen further shows (FIG. 3):

    PNG
    media_image1.png
    416
    792
    media_image1.png
    Greyscale


the housing 1 comprises a middle housing 11M, an upper cover 12 covering one end of the middle housing 11M, and a lower cover 11L covering the other end of the middle housing 11M, the middle housing 11M, the receiving cavity is formed by the upper cover 12, and the lower cover 11L cooperatively, and the pole shoes  322,323 are fixed to the lower cover 11L (para[0040]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 206524745 U) in view of Hulsing (US 5,270,594) and OI (2019/0052160).
As to claim 12/11/10/1, Chen in view of Hulsing was discussed above with respect to claim 11 except for the linear motor comprises a baffle plate fixed to the upper cover, and the mass block is provided with an avoiding portion for avoiding the baffle plate.
OI shows (FIG. 11-12) the linear motor comprises a baffle plate 1022A fixed to the upper cover 102, and the mass block 512 is provided with an avoiding portion 512A for avoiding the baffle plate 1022A (para[0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 3 of Chen in view of Hulsing to have the linear motor comprises a baffle plate 1022A fixed to the upper cover 102, and the mass block 512 is provided with an 
As to claim 13/11/10/1, Chen in view of Hulsing was discussed above with respect to claim 11 except for the linear motor comprises a baffle plate fixed to the lower cover, and the mass block is provided with an avoiding portion for avoiding the baffle plate.
OI shows (FIG. 11-12) the linear motor comprises a baffle plate 21 fixed to the lower cover 2, and the mass block 512 is provided with an avoiding portion 512B for avoiding the baffle plate 21 (para[0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 3 of Chen in view of Hulsing to have the linear motor comprises a baffle plate 21 fixed to the lower cover 2, and the mass block 512 is provided with an avoiding portion 512B for avoiding the baffle plate 21 as taught by OI, for the advantageous benefit of restricting the movement of the mass 22 to prevent the elastic 4 from being damaged due to excessive displacement as taught by OI (para[0085]).
As to claim 14/11/10/1, Chen in view of Hulsing was discussed above with respect to claim 11 except for the linear motor comprises a baffle plate fixed to the upper cover and the lower cover, and the mass block is provided with an avoiding portion for avoiding the baffle plate.
OI shows (FIG. 11-12) the linear motor comprises a baffle plate 21, 1022A fixed to the upper cover 102 and the lower cover 2, and the mass block 512 is provided with an avoiding portion 512A,512B for avoiding the baffle plate 21,1022A (para[0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 3 of Chen in view of Hulsing to have the linear motor comprises a baffle plate 21, 1022A fixed to the upper cover 102 and the lower cover 2, and the mass 
As to claim 15/12/11/10/1, Chen in view of Hulsing and OI was discussed above with respect to claim 3 and Chen further shows (FIG. 3) the flexible support 4 includes a first fixing portion fixedly connected to the middle housing 11M, a second fixing portion fixedly connected to the mass block 22, and a connecting portion connected with the first fixing portion and the second fixing portion (para[0042]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Xu (US 2018/0111162 A1) shows a linear motor with cutouts at ends of the mass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ROBERT E MATES/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832